DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 19 September 2022:
	Claims 1, 6, 10, 14, 16 and 18 are amended.
	Claims 5, 13 and 17 are canceled.
	Claims 1-4, 6-12, 14-16 and 18-20 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 19 September 2022:
a.	Applicant’s arguments that not only does Meaney fail to disclose any storage of the trackcode locally on the computer being shipped and provisioned, the disclosures of Meaney expressly teach away from doing so and these shortcomings of Meaney cannot be addressed by the teachings of Ballard has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 
b.	Applicant’s arguments that no combination of Meaney and Ballard teaches or suggests the recited inventory certificate has been fully considered but is but is deemed moot in view of the new grounds of rejection presented in this Office Action.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 9-11, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney et al. (U.S. PGPub. 2008/0269938), hereinafter Meaney, in view of Milojicic et al. (U.S. PGPub. 2017/0228555), hereinafter Milojicic. 

	Regarding claim 1, Meaney teaches A method for validating secure assembly and delivery of an IHS (Information Handling System) (Meaney, Paragraph [0005], see “…what is needed is to provide a method of manufacturing an IHS which does not rely on removable storage media traveling with the system unit to contain the system trackcode and, in particular, a method which allows automatic retrieval of the system trackcode at various stages of manufacture. In the present context manufacture means not simply the assembly of the hardware components but also software installation and unit testing”), the method comprising:
	retrieving an inventory certificate uploaded to the IHS during factory provisioning of the IHS (Meaney, Paragraph [0020], see “This is achieved in the present embodiment by generating a unique identifier associated with each system trackcode, herein called the hardware signature (HW SIG). The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated”) (Meaney, Paragraph [0021], see “During the first system boot, the system trackcode is retrieved from the EPPID database 22 (via the component ID lookup as described), and the current hardware signature is generated and added to the database”, where “current hardware signature” is being read as comprising an inventory certificate uploaded to the IHS during factory provisioning) (Meaney, Paragraph [0022], see “…The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “previously stored hardware signature” is being read as comprising the inventory certificate, which is retrieved), wherein the inventory certificate includes an inventory identifying a plurality of hardware components installed during factory assembly of the IHS (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers for the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”), 
	collecting an inventory of detected hardware components of the IHS (Meaney, Paragraph [0022], see “During subsequent system boots, the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “current hardware signature is generated” is being read as collecting an inventory of detected hardware components, which is performed at a subsequent system boot); and
	comparing the collected inventory of detected hardware components against the inventory from the inventory certificate in order to validate the detected hardware components of the IHS as the same hardware components installed during factory assembly of the IHS (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the collected inventory of detected hardware components (current hardware signature) is compared against the inventory from the inventory certificate (previously stored hardware signature) in order to validate the detected hardware components).
	Meaney does not teach the following limitation(s) as taught by Milojicic: wherein the inventory certificate is uploaded to a non-removeable, persistent memory of the IHS during the factory provisioning of the IHS (Milojicic, Paragraph [0016], see “Non-volatile memory 130 may include, for example, one or more persistent memory and/or storage devices that retain data when their electrical power is turned off. Thus, non-volatile memory 130 may include, for example, various types of Read-Only Memories (ROM), flash memories…and the like…In some implementations, non-volatile memory 130 may include a designated management area 135 having a plurality of dedicated management spaces 140 having predefined non-overlapping memory address ranges”, where “non-volatile memory 130” is analogous to a non-removeable, persistent memory, due to the non-volatile memory comprising of a read-only memory) (Milojicic, Paragraph [0018], see “Management data stored in management space 140 may include state information describing the current state of the corresponding computing device 110…Management data may also include inventory information describing the inventory of the corresponding computing device 110, such as what hardware (e.g., storage, memory, processor(s), etc.) is included and how much of it is currently available…”, where “management data may also include inventory information describing the inventory of the corresponding computing device 110, such as what hardware is included…” is analogous to comprising an inventory certificate, which is uploaded to a non-removeable, persistent memory of the IHS, due to the management data being stored in management space, and management space being comprised of non-volatile memory) (Milojicic, FIG. 1, see “100”, “130”, where “100” depicts a multicomputer system, which is analogous to an information handling system, and see “130” which depicts non-removeable, persistent memory of the multicomputer system (IHS)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, by implementing techniques for a non-volatile storage of management data, comprising of utilizing a non-removeable, persistent memory to store the hardware inventory information, disclosed of Milojicic.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of utilizing a non-removeable, persistent memory to store the hardware inventory information. This allows for a faster access to memory and utilization of the data stored in the memory through persistent memories providing access latencies less than those of other memories, as well as granting real-time access to data, allowing even faster access to large datasets. Milojicic is deemed as analogous art due to the art disclosing techniques for storing hardware inventory information in a non-removeable, persistent memory (Milojicic, Paragraph [0018]). 
 
	Regarding claim 2, Meaney as modified by Milojicic teaches The method of claim 1, wherein the inventory included in the inventory certificate is based on a manifest of uniquely identifiable hardware components installed during the factory assembly of the IHS (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to the particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers for the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”).

	Regarding claim 7, Meaney as modified by Milojicic teaches The method of claim 1, wherein the validation of the secure assembly and delivery of an IHS is conducted by a pre-boot validation process of the IHS (Meaney, Paragraph [0017], see “After assembly 24, the system unit 26 is powered up (first system boot) 28. At this point, manufacturing software retrieves the unit’s system trackcode from the EPPID database 22 by retrieving the software-readable component ID from the motherboard 16 and using it as a key to access the database. The system trackcode thus retrieved is then written to CMOS 20 on the motherboard. From then on, during further manufacturing stages 30, manufacturing software can read the system trackcode from the motherboard 16”, where “manufacturing stages 30” is being read as a pre-boot validation process). 

	Regarding claim 9, Meaney as modified by Milojicic teaches The method of claim 1, wherein the comparison of the collected inventory against the inventory from the inventory certificate identifies any discrepancies between the detected hardware components of the IHS and the hardware components installed during factory assembly of the IHS (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the collected inventory of detected hardware components (current hardware signature) is compared against the inventory from the inventory certificate (previously stored hardware signature), and if the signatures do not match, identifies any discrepancies (hardware changes)). 

	Regarding claim 10, Meaney teaches An IHS (Information Handling System) comprising:
	a plurality of hardware components (Meaney, Paragraph [0006], see “…one embodiment provides a method of manufacturing an IHS having at least one hardware component bearing a unique identifier (component ID) in software-readable form…”), wherein during factory provisioning of the IHS an inventory certificate is uploaded to a (Meaney, Paragraph [0020], see “This is achieved in the present embodiment by generating a unique identifier associated with each system trackcode, herein called the hardware signature (HW SIG). The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated”) (Meaney, Paragraph [0021], see “During the first system boot, the system trackcode is retrieved from the EPPID database 22 (via the component ID lookup as described), and the current hardware signature is generated and added to the database”, where “current hardware signature” is being read as comprising an inventory certificate uploaded to the IHS during factory provisioning) (Meaney, Paragraph [0022], see “…The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “previously stored hardware signature” is being read as comprising the inventory certificate which is uploaded to the IHS), wherein the inventory certificate includes an inventory that identifies a plurality of hardware components installed during factory assembly of the IHS (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers for the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”), and wherein the plurality of hardware components comprise:
		one or more processors (Meaney, FIG. 1, see “System Unit 26”, “Motherboard 16”, where “System Unit 26” is being read as the IHS and where “Motherboard 16” is being read as at least one of the hardware components within the IHS, which comprises a processor); and
		one or more memory devices coupled to the processors, the memory devices storing computer-readable instructions that, upon execution by the processors (Meaney, FIG. 1, see “Motherboard 16”, which comprises “CMOS 20”, where CMOS 20 is being read as one or more memory devices), cause the IHS to:
			retrieve the signed inventory certificate uploaded to the (Meaney, Paragraph [0020], see “This is achieved in the present embodiment by generating a unique identifier associated with each system trackcode, herein called the hardware signature (HW SIG). The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated”) (Meaney, Paragraph [0021], see “During the first system boot, the system trackcode is retrieved from the EPPID database 22 (via the component ID lookup as described), and the current hardware signature is generated and added to the database”, where “current hardware signature” is being read as comprising an inventory certificate uploaded to the IHS during factory provisioning) (Meaney, Paragraph [0022], see “…The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “previously stored hardware signature” is being read as comprising the inventory certificate, which is retrieved);
			collect an inventory of the plurality of detected hardware components of the IHS (Meaney, Paragraph [0022], see “During subsequent system boots, the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “current hardware signature is generated” is being read as collecting an inventory of detected hardware components, which is performed at a subsequent system boot); and
			compare the collected inventory of detected hardware components against the inventory from the inventory certificate in order to validate the detected hardware components of the IHS as the same hardware components installed during factory assembly of the IHS (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the collected inventory of detected hardware components (current hardware signature) is compared against the inventory from the inventory certificate (previously stored hardware signature) in order to validate the detected hardware components).
	Meaney does not teach the following limitation(s) as taught by Milojicic: wherein during factory provisioning of the IHS an inventory certificate is uploaded to a non-removeable, persistent memory of the IHS (Milojicic, Paragraph [0016], see “Non-volatile memory 130 may include, for example, one or more persistent memory and/or storage devices that retain data when their electrical power is turned off. Thus, non-volatile memory 130 may include, for example, various types of Read-Only Memories (ROM), flash memories…and the like…In some implementations, non-volatile memory 130 may include a designated management area 135 having a plurality of dedicated management spaces 140 having predefined non-overlapping memory address ranges”, where “non-volatile memory 130” is analogous to a non-removeable, persistent memory, due to the non-volatile memory comprising of a read-only memory) (Milojicic, Paragraph [0018], see “Management data stored in management space 140 may include state information describing the current state of the corresponding computing device 110…Management data may also include inventory information describing the inventory of the corresponding computing device 110, such as what hardware (e.g., storage, memory, processor(s), etc.) is included and how much of it is currently available…”, where “management data may also include inventory information describing the inventory of the corresponding computing device 110, such as what hardware is included…” is analogous to comprising an inventory certificate, which is uploaded to a non-removeable, persistent memory of the IHS, due to the management data being stored in management space, and management space being comprised of non-volatile memory) (Milojicic, FIG. 1, see “100”, “130”, where “100” depicts a multicomputer system, which is analogous to an information handling system, and see “130” which depicts non-removeable, persistent memory of the multicomputer system (IHS));
	retrieve the signed inventory certificate uploaded to the non-removeable, persistent memory of the IHS during factory provisioning of the IHS (Milojicic, Paragraph [0016], see “Non-volatile memory 130 may include, for example, one or more persistent memory and/or storage devices that retain data when their electrical power is turned off. Thus, non-volatile memory 130 may include, for example, various types of Read-Only Memories (ROM), flash memories…and the like…In some implementations, non-volatile memory 130 may include a designated management area 135 having a plurality of dedicated management spaces 140 having predefined non-overlapping memory address ranges”, where “non-volatile memory 130” is analogous to a non-removeable, persistent memory, due to the non-volatile memory comprising of a read-only memory).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, by implementing techniques for a non-volatile storage of management data, comprising of utilizing a non-removeable, persistent memory to store the hardware inventory information, disclosed of Milojicic.     
	One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of utilizing a non-removeable, persistent memory to store the hardware inventory information. This allows for a faster access to memory and utilization of the data stored in the memory through persistent memories providing access latencies less than those of other memories, as well as granting real-time access to data, allowing even faster access to large datasets. Milojicic is deemed as analogous art due to the art disclosing techniques for storing hardware inventory information in a non-removeable, persistent memory (Milojicic, Paragraph [0018]).

	Regarding claim 11, Meaney as modified by Milojicic teaches The IHS of claim 10, wherein the inventory included in the inventory certificate is based on a manifest of uniquely identifiable hardware components installed during the factory assembly of the IHS (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to the particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers for the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”).

	Regarding claim 15, Meaney as modified by Milojicic teaches The IHS of claim 10, wherein the validation of the secure assembly and delivery of an IHS is conducted by a pre-boot validation process of the IHS (Meaney, Paragraph [0017], see “After assembly 24, the system unit 26 is powered up (first system boot) 28. At this point, manufacturing software retrieves the unit’s system trackcode from the EPPID database 22 by retrieving the software-readable component ID from the motherboard 16 and using it as a key to access the database. The system trackcode thus retrieved is then written to CMOS 20 on the motherboard. From then on, during further manufacturing stages 30, manufacturing software can read the system trackcode from the motherboard 16”, where “manufacturing stages 30” is being read as a pre-boot validation process).

	Regarding claim 16, Meaney teaches A computer-readable storage device having instructions stored thereon for validating secure assembly and delivery of an IHS (Information Handling System) (Meaney, Paragraph [0017], see “After assembly 24, the system unit 26 is powered up (first system boot) 28. At this point, manufacturing software retrieves the unit’s system trackcode from the EPPID database 22 by retrieving the software-readable component ID from the motherboard 16 and using it as a key to access the database. The system trackcode thus retrieved is then written to CMOS 20 on the motherboard. From then on, during further manufacturing stages 30, manufacturing software can read the system trackcode from the motherboard 16”, where the manufacturing software involves a storage device having instructions thereon to be executed by a process for validating an IHS), wherein execution of the instructions by one or more processors of the IHS causes a validation process of the IHS to:
	retrieve an inventory certificate uploaded to a (Meaney, Paragraph [0020], see “This is achieved in the present embodiment by generating a unique identifier associated with each system trackcode, herein called the hardware signature (HW SIG). The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated”) (Meaney, Paragraph [0021], see “During the first system boot, the system trackcode is retrieved from the EPPID database 22 (via the component ID lookup as described), and the current hardware signature is generated and added to the database”, where “current hardware signature” is being read as comprising an inventory certificate uploaded to the IHS during factory provisioning) (Meaney, Paragraph [0022], see “…The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “previously stored hardware signature” is being read as comprising the inventory certificate, which is retrieved), wherein the inventory certificate includes an inventory that identifies factory installed hardware components of the IHS (Meaney, Paragraph [0020], see “…The hardware signature is a digital string uniquely related to a particular combination of hardware components incorporated in the system unit at the time the hardware signature is generated. The hardware signature may be generated by appending together a series of unique identifiers for the hardware components, such as their serial numbers, IDE device information, memory device information and installed NIC information…”);
	collect an inventory of detected hardware components of the IHS (Meaney, Paragraph [0022], see “During subsequent system boots, the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key…”, where “current hardware signature is generated” is being read as collecting an inventory of detected hardware components, which is performed at a subsequent system boot); and
	compare the collected inventory of detected hardware components against the inventory from the inventory certificate in order to validate the detected hardware components of the IHS as the same hardware components installed during factory assembly of the IHS (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the collected inventory of detected hardware components (current hardware signature) is compared against the inventory from the inventory certificate (previously stored hardware signature) in order to validate the detected hardware components).
	Meaney does not teach the following limitation(s) as taught by Milojicic: retrieve an inventory certificate uploaded to a non-removeable, persistent memory of the IHS during factory provisioning of the HIS (Milojicic, Paragraph [0016], see “Non-volatile memory 130 may include, for example, one or more persistent memory and/or storage devices that retain data when their electrical power is turned off. Thus, non-volatile memory 130 may include, for example, various types of Read-Only Memories (ROM), flash memories…and the like…In some implementations, non-volatile memory 130 may include a designated management area 135 having a plurality of dedicated management spaces 140 having predefined non-overlapping memory address ranges”, where “non-volatile memory 130” is analogous to a non-removeable, persistent memory, due to the non-volatile memory comprising of a read-only memory) (Milojicic, Paragraph [0018], see “Management data stored in management space 140 may include state information describing the current state of the corresponding computing device 110…Management data may also include inventory information describing the inventory of the corresponding computing device 110, such as what hardware (e.g., storage, memory, processor(s), etc.) is included and how much of it is currently available…”, where “management data may also include inventory information describing the inventory of the corresponding computing device 110, such as what hardware is included…” is analogous to comprising an inventory certificate, which is uploaded to a non-removeable, persistent memory of the IHS, due to the management data being stored in management space, and management space being comprised of non-volatile memory) (Milojicic, FIG. 1, see “100”, “130”, where “100” depicts a multicomputer system, which is analogous to an information handling system, and see “130” which depicts non-removeable, persistent memory of the multicomputer system (IHS)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, by implementing techniques for a non-volatile storage of management data, comprising of utilizing a non-removeable, persistent memory to store the hardware inventory information, disclosed of Milojicic.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of utilizing a non-removeable, persistent memory to store the hardware inventory information. This allows for a faster access to memory and utilization of the data stored in the memory through persistent memories providing access latencies less than those of other memories, as well as granting real-time access to data, allowing even faster access to large datasets. Milojicic is deemed as analogous art due to the art disclosing techniques for storing hardware inventory information in a non-removeable, persistent memory (Milojicic, Paragraph [0018]). 

Regarding claim 20, Meaney as modified by Milojicic teaches The storage device of claim 16, wherein the comparison of the collected inventory against the inventory from the inventory certificate identifies any discrepancies between the detected hardware components of the IHS and the hardware components installed during factory assembly of the IHS (Meaney, Paragraph [0022], see “…the system trackcode is retrieved from the motherboard 16 and the current hardware signature is generated. The previously stored hardware signature is retrieved from the data base 22 using the system trackcode (or the component ID) as a key and compared against the current hardware signature. Should the current and previously hardware signatures not match, indicating some hardware change, the manufacturing process is halted”, where the collected inventory of detected hardware components (current hardware signature) is compared against the inventory from the inventory certificate (previously stored hardware signature), and if the signatures do not match, identifies any discrepancies (hardware changes)).



Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, in view of Milojicic, in further view of Ballard (U.S. PGPub. 2015/0244708), hereinafter Ballard.

	Regarding claim 3, Meaney as modified by Milojicic do not teach the following limitation(s) as taught by Ballard: The method of claim 1, wherein the inventory certificate is signed during the factory provisioning of the IHS via operations by a factory certificate authority (Ballard, Paragraph [0034], see “…delegator server 101 sends a default provisioning server certificate to the client device…delegator server 101 validates the device’s certificate by a trusted Certificate Authority or CA (the entity that issues digital certificates)…delegator server 101 determines whether to allow or deny the TLS connection request, and responds to the client device…”, where “delegator server 101” is analogous to an IHS) (Ballard, Paragraph [0038], see “…The client device’s handshake client encryption certificate may be signed with a certificate authority root certificate for which the public key is made available by the client device’s manufacturer to delegator partners that incorporate an secure delegation service. The handshake client encryption certificate may be generated during the factory build of the server and is unique to every system”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Milojicic, by implementing techniques for a secure service delegator, comprising of a certificate being signed during the factory provisioning of the IHS via operations by a factory certificate authority, disclosed of Ballard.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of a certificate being signed during the factory provisioning of the IHS via operations by a factory certificate authority. This allows for better security management by having the factory certificate authority sign the certificate during the factory provisioning of the IHS indicating authenticity, wherein the factory CA’s signature can also be subsequently validated using their public key to ensure even more security. Ballard is deemed as analogous art due to the art disclosing IHS and certificates associated with them (Ballard, Paragraph [0038]). 

	Regarding claim 4, Meaney as modified by Milojicic do not teach the following limitation(s) as taught by Ballard: The method of claim 3, further comprising validating, using a public key associated with the factory certificate authority, that the inventory certificate was signed by the factory certificate authority (Ballard, Paragraph [0038], see “…The client device’s handshake client encryption certificate may be signed with a certificate authority root certificate for which the public key is made available by the client device’s manufacturer to delegator partners that incorporate an secure delegation service. The handshake client encryption certificate may be generated during the factory build of the server and is unique to every system…The manufacturer may provide a delegator certificate signed by the manufacturer’s private key to delegator software partners. During the initial handshake connection, the client device may verify that the certificate provided by the delegator service is properly signed”, where “manufacturer” is analogous to the factory certificate authority and where “During the initial handshake connection, the client device may verify that the certificate provided by the delegator service is properly signed” is analogous to validating, using a public key associated with the factory certificate authority, that the certificate was signed by the factory certificate authority). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Milojicic, by implementing techniques for a secure service delegator, comprising of validating, using a public key associated with the factory CA, that the certificate was signed by the corresponding factory CA, disclosed of Ballard.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of validating, using a public key associated with the factory CA, that the certificate was signed by the corresponding factory CA. This allows for better security management by validating the signature of the factory CA that signed the certificate in order to make sure the certificate was signed by the actual factory certificate authority. Ballard is deemed as analogous art due to the art disclosing techniques for checking that the certificate is properly signed (Ballard, Paragraph [0038]). 

	Regarding claim 12, Meaney as modified by Milojicic do not teach the following limitation(s) as taught by Ballard: The IHS of claim 10, wherein the inventory certificate is signed during the factory provisioning of the IHS via operations by a factory certificate authority (Ballard, Paragraph [0034], see “…delegator server 101 sends a default provisioning server certificate to the client device…delegator server 101 validates the device’s certificate by a trusted Certificate Authority or CA (the entity that issues digital certificates)…delegator server 101 determines whether to allow or deny the TLS connection request, and responds to the client device…”, where “delegator server 101” is analogous to an IHS) (Ballard, Paragraph [0038], see “…The client device’s handshake client encryption certificate may be signed with a certificate authority root certificate for which the public key is made available by the client device’s manufacturer to delegator partners that incorporate an secure delegation service. The handshake client encryption certificate may be generated during the factory build of the server and is unique to every system”), and wherein execution of the instructions by the processors further cause the IHS to validate, using a public key associated with the factory certificate authority, that the inventory certificate was signed by the factory certificate authority (Ballard, Paragraph [0038], see “…The client device’s handshake client encryption certificate may be signed with a certificate authority root certificate for which the public key is made available by the client device’s manufacturer to delegator partners that incorporate an secure delegation service. The handshake client encryption certificate may be generated during the factory build of the server and is unique to every system…The manufacturer may provide a delegator certificate signed by the manufacturer’s private key to delegator software partners. During the initial handshake connection, the client device may verify that the certificate provided by the delegator service is properly signed”, where “manufacturer” is analogous to the factory certificate authority and where “During the initial handshake connection, the client device may verify that the certificate provided by the delegator service is properly signed” is analogous to validating, using a public key associated with the factory certificate authority, that the certificate was signed by the factory certificate authority).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Milojicic, by implementing techniques for a secure service delegator, comprising of validating, using a public key associated with the factory CA, that the certificate was signed by the corresponding factory CA, disclosed of Ballard.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of validating, using a public key associated with the factory CA, that the certificate was signed by the corresponding factory CA. This allows for better security management by validating the signature of the factory CA that signed the certificate in order to make sure the certificate was signed by the actual factory certificate authority. Ballard is deemed as analogous art due to the art disclosing techniques for checking that the certificate is properly signed (Ballard, Paragraph [0038]). 


Claims 6, 8, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, in view of Milojicic, in further view of YOUNG et al. (U.S. PGPub. 2019/0042707), hereinafter Young.

	Regarding claim 6, Meaney as modified by Milojicic do not teach the following limitation(s) as taught by Young: The method of claim 1, wherein the inventory certificate is uploaded to the persistent memory via operations by a remote access controller of the IHS (Young, Paragraph [0033], see “IHS 100 further includes a board management controller (BMC) 144 that is in communication with NV memory device 139 that can have program instructions stored thereon that are usable by processor(s) 102 to enable remote management of IHS 100…BMC 144 may enable a user to discover, configure, and manage BMC 144, setup configuration options, resolve and administer hardware or software problems, etc…BMC 144 may include one or more BMC firmware volumes, each volume having one or more firmware files used by the UEFI firmware interface to initialize and test components of IHS 100…”, where “BMC” is analogous to a remote access controller of the IHS). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Milojicic, by implementing techniques for generating license files in an information handling system, comprising of executing operations by a remote access controller of the IHS, disclosed of Young.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of executing operations by a remote access controller of the HIS. This allows for a more user-friendly interface by allowing remote access control of the IHS. Young is deemed as analogous art due to the art disclosing operations by a remote access controller of an IHS (Young, Paragraph [0033]). 

	Regarding claim 8, Meaney as modified by Milojicic do not teach the following limitation(s) as taught by Young: The method of claim 7, wherein the pre-boot validation process is implemented by a remote access controller of the IHS (Young, Paragraph [0033], see “IHS 100 further includes a board management controller (BMC) 144 that is in communication with NV memory device 139 that can have program instructions stored thereon that are usable by processor(s) 102 to enable remote management of IHS 100…BMC 144 may enable a user to discover, configure, and manage BMC 144, setup configuration options, resolve and administer hardware or software problems, etc…BMC 144 may include one or more BMC firmware volumes, each volume having one or more firmware files used by the UEFI firmware interface to initialize and test components of IHS 100…”, where “BMC” is analogous to a remote access controller of the HIS and where “to initialize and test components” is analogous to the pre-boot validation process). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Milojicic, by implementing techniques for generating license files in an information handling system, comprising of the validation process being implemented by a remote access controller of the IHS, disclosed of Young.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of the validation process being implemented by a remote access controller of the HIS. This allows for a more user-friendly interface by allowing remote access control execution of a validation process for the IHS. Young is deemed as analogous art due to the art disclosing remote access control of an IHS (Young, Paragraph [0033]). 

	Regarding claim 14, Meaney as modified by Milojicic do not teach the following limitation(s) as taught by Young: The IHS of claim 10, wherein the inventory certificate is uploaded to the persistent memory via operations by a remote access controller of the IHS (Young, Paragraph [0033], see “IHS 100 further includes a board management controller (BMC) 144 that is in communication with NV memory device 139 that can have program instructions stored thereon that are usable by processor(s) 102 to enable remote management of IHS 100…BMC 144 may enable a user to discover, configure, and manage BMC 144, setup configuration options, resolve and administer hardware or software problems, etc…BMC 144 may include one or more BMC firmware volumes, each volume having one or more firmware files used by the UEFI firmware interface to initialize and test components of IHS 100…”, where “BMC” is analogous to a remote access controller of the IHS). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Milojicic, by implementing techniques for generating license files in an information handling system, comprising of executing operations by a remote access controller of the IHS, disclosed of Young.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of executing operations by a remote access controller of the HIS. This allows for a more user-friendly interface by allowing remote access control of the IHS. Young is deemed as analogous art due to the art disclosing operations by a remote access controller of an IHS (Young, Paragraph [0033]). 

	Regarding claim 18, Meaney as modified by Milojicic do not teach the following limitation(s) as taught by Young: The storage device of claim 16, where wherein the inventory certificate is uploaded to the persistent memory via operations by a remote access controller of the IHS (Young, Paragraph [0033], see “IHS 100 further includes a board management controller (BMC) 144 that is in communication with NV memory device 139 that can have program instructions stored thereon that are usable by processor(s) 102 to enable remote management of IHS 100…BMC 144 may enable a user to discover, configure, and manage BMC 144, setup configuration options, resolve and administer hardware or software problems, etc…BMC 144 may include one or more BMC firmware volumes, each volume having one or more firmware files used by the UEFI firmware interface to initialize and test components of IHS 100…”, where “BMC” is analogous to a remote access controller of the IHS). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Milojicic, by implementing techniques for generating license files in an information handling system, comprising of executing operations by a remote access controller of the IHS, disclosed of Young.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of executing operations by a remote access controller of the HIS. This allows for a more user-friendly interface by allowing remote access control of the IHS. Young is deemed as analogous art due to the art disclosing operations by a remote access controller of an IHS (Young, Paragraph [0033]). 

	Regarding claim 19, Meaney as modified by Milojicic do not teach the following limitation(s) as taught by Young: The storage device of claim 18, wherein the validation process is a pre-boot validation process implemented by the remote access controller (Young, Paragraph [0033], see “IHS 100 further includes a board management controller (BMC) 144 that is in communication with NV memory device 139 that can have program instructions stored thereon that are usable by processor(s) 102 to enable remote management of IHS 100…BMC 144 may enable a user to discover, configure, and manage BMC 144, setup configuration options, resolve and administer hardware or software problems, etc…BMC 144 may include one or more BMC firmware volumes, each volume having one or more firmware files used by the UEFI firmware interface to initialize and test components of IHS 100…”, where “BMC” is analogous to a remote access controller of the HIS and where “to initialize and test components” is analogous to the pre-boot validation process). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for manufacturing an information handling system, disclosed of Meaney, and techniques disclosed of Milojicic, by implementing techniques for generating license files in an information handling system, comprising of the validation process being implemented by a remote access controller of the IHS, disclosed of Young.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for validating secure assembly and delivery of information handling systems, comprising of the validation process being implemented by a remote access controller of the HIS. This allows for a more user-friendly interface by allowing remote access control execution of a validation process for the IHS. Young is deemed as analogous art due to the art disclosing remote access control of an IHS (Young, Paragraph [0033]). 



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499